 

Exhibit 10.2

 

2010 MASTER STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD

 

AWARD AGREEMENT made this {date}, by and between Donaldson Company, Inc.
(“Donaldson”) and ______________, an employee of Donaldson (“Employee”).

 

In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration the parties hereto agree as follows:

 

1.            Donaldson hereby grants to the Employee             shares of
Common Stock for no cash consideration, subject to the following restrictions
(“Restricted Stock”):

 

a.            This Award is granted pursuant to the 2010 Master Stock Inventive
Plan of Donaldson (“2010 Plan”) and is subject to all of the terms and
conditions of such Plan.  The Employee acknowledges receipt of a copy of the
2010 Plan and the Plan Prospectus.

 

b.            Date of grant shall be                      (“Grant Date”).

 

c.            The Restricted Stock may not be sold, assigned, hypothecated or
transferred (including without limitation, transfer by gift or donation) until
the         anniversary of the Grant Date (“Restriction Period”).

 

d.            Shares subject to the Restricted Stock Award shall be forfeited to
Donaldson if, at any time within the Restriction Period, employment of the
Employee by Donaldson terminates for any reason (including without limitation
termination by Donaldson, with or without cause) other than for reasons of
death, normal retirement at or after age 55, or long-term disability.

 

e.            Upon termination of the Employee’s employment within the
Restriction Period by reason of death, normal retirement, or long-term
disability, the restrictions hereinabove imposed shall lapse for that number of
shares obtained by multiplying the Award by a fraction formed from dividing the
full number of months of the Employee’s employment since the Grant Date by
_____.  The remainder of shares shall be forfeited to Donaldson.

 

f.            Notwithstanding anything herein to the contrary such restrictions
shall lapse and all of the shares shall become fully vested in the event of a
Change in Control as defined in section 3 below.

 

2.             Execution of the Employee Agreement.  In consideration of the
grant of Restricted Stock and other good and valuable consideration associated
with the Employee’s employment with Donaldson, the Employee agrees to execute
the Employee Agreement attached hereto and labeled as Exhibit A.  The Employee
acknowledges and agrees that the grant of Restricted Stock is expressly
conditioned upon the Employee’s execution of the Employee Agreement, and the
Employee further acknowledges and agrees that the grant of Restricted Stock is
adequate consideration for the Employee’s execution of the Employee Agreement
and the restrictive covenants contained therein.

 

 

--------------------------------------------------------------------------------



 

 

3.             Vesting upon Change in Control.  In the event of a “Change in
Control” of Donaldson, the shares subject to the Restricted Stock Award shall
immediately become fully vested and delivered to the Employee.  The term “Change
in Control” shall have the following meaning assigned to it in this Award
Agreement.  A “Change in Control” of Donaldson shall have occurred if (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than Donaldson, any
trustee or other fiduciary holding securities under an employee benefit plan of
Donaldson or any corporation owned, directly or indirectly, by the shareholders
of Donaldson in substantially the same proportions as their ownership of stock
of Donaldson), either is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of
Donaldson representing 30% or more of the combined voting power of Donaldson’s
then outstanding securities, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of Donaldson (the “Board”), and any new director (other than a
director designated by a person who has entered into an agreement with Donaldson
to effect a transaction described in clause (i), (iii) or (iv) of this
subparagraph) whose election by the Board or nomination for election by
Donaldson’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof, unless
the approval of the election or nomination for election of such new directors
was in connection with an actual or threatened election or proxy contest, (iii)
the shareholders of Donaldson approve a merger or consolidation of Donaldson
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of Donaldson outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of Donaldson or such surviving
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of Donaldson
(or similar transaction) in which no “person” (as hereinabove defined) acquires
more than 30% of the combined voting power of Donaldson’s then outstanding
securities or (iv) the shareholders of Donaldson approve a plan of complete
liquidation of Donaldson or an agreement for the sale or disposition of
Donaldson of all or substantially all of Donaldson’s assets or any transaction
having a similar effect.

 

4.             The Employee shall have the right to vote the shares of
Restricted Stock and receive cash dividends on such shares.

 

5.             The certificate(s) evidencing shares of Restricted Stock shall be
held in custody by Donaldson (attention of Corporate Secretary) until the
restrictions have lapsed.

 

6.             Donaldson and the Employee recognize that this Agreement in no
way restricts the right of Donaldson to terminate the Employee’s employment at
any time.

 

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Donaldson and the Employee have duly executed this Agreement
as of the day and year first above written.

 

 

DONALDSON COMPANY, INC.

      

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

 

William M. Cook

 

Employee Name

Its:

Chairman, President and
Chief Executive Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------